SUBORDINATION AGREEMENT
(MORTGAGE)

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
REAL PROPERTY DESCRIBED HEREIN BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN
THE LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of March 31,
2010, by and among G&E HEALTHCARE REIT II SARTELL MOB, LLC, a Delaware limited
liability company, the owner of the real property described below (“Owner”),
STINGRAY PROPERTIES, LLC, a Minnesota limited liability company, the present
holder of the Subordinated Mortgage defined below (“Mortgagee”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

A. Sylvan Holdings, LLC granted Bank that certain Mortgage, Security Agreement,
Fixture Financing Statement and Assignment of Leases and Rents dated
September 16, 2005, and recorded in the office of the County Recorder for
Stearns County, Minnesota on September 28, 2005, as Document No. 1169890 which
was assumed (as mortgagor) by Mortgagee under a Consent and Assumption Agreement
dated July 1, 2006 recorded in the office of the County Recorder for Stearns
County, Minnesota on September 28, 2006, as Document No. 1207487 and is being
assumed (as mortgagor) by Owner under a Consent and Assumption Agreement dated
on or about there date hereof and is being amended by a Modification of
Third-Party Mortgage, Security Agreement, Fixture Financing Statement and
Assignment of Leases and Rents dated on or about the date hereof, as the same
may be amended, restated or replaced from time to time (collectively, the “Bank
Mortgage”), to secure repayment of a loan evidenced by a promissory note by
Borrower dated as of September 16, 2005, in the principal amount of $4,000,000
to Bank as amended (the “Bank Loan”) which Bank Mortgage covers the real
property described on Exhibit A attached hereto and incorporated herein by this
reference (the “Property”).

B. Owner has assumed certain obligations to Mortgagee under a Performance of
Loan Obligations and Indemnity Agreement which obligations are or will be
secured by a Mortgage, Security Agreement and Assignment of Leases and Rents
dated on or about the date hereof covering the Property (the “Subordinated
Mortgage”).

C. It is a condition of Bank continuing the Bank Loan that the security of the
Bank Mortgage be and at all times remain a lien or charge on the Property prior
and superior to the lien or charge of the Subordinated Mortgage.

D. Under the Mortgage, Bank’s consent is required for the Subordinated Mortgage
to be granted and recorded and Bank so consents on condition that this Agreement
be executed and recorded.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agrees as follows:

1. SUBORDINATION.

(a) Subordination. The Bank Mortgage and any and all extensions, renewals,
modifications or replacements thereof shall be and at all times remain a lien or
charge on the Property prior and superior to the Subordinated Mortgage.
Mortgagee intentionally and unconditionally waives, relinquishes and
subordinates the priority and superiority of the lien or charge of the
Subordinated Mortgage to the lien or charge on the Property of the Bank Mortgage
(including liens and charges thereunder securing all future advances of the Bank
Loan and other advances contemplated thereunder).

(b) Reliance. Mortgagee acknowledges that Bank, in continuing to extend credit
secured by the Property, including the Bank Loan, is doing so in material
reliance on this Agreement.

(c) Acknowledgments of Mortgagee. Mortgagee acknowledges that it has such
information with respect to the Bank Loan, and any promissory note and other
loan documents executed in connection therewith, as Mortgagee deems necessary in
order to grant this subordination.

(d) Entire Agreement. This Agreement constitutes the whole and only agreement
between the parties hereto with regard to the subordination of the Subordinated
Mortgage to the lien or charge of the Bank Mortgage; there are no agreements
(written or oral) outside or separate from this Agreement with respect to the
subject matter hereof; and all prior negotiations with respect thereto, if any,
are merged into this Agreement. This Agreement shall supersede and cancel, but
only insofar as would affect the priority between the Subordinated Mortgage and
the Bank Mortgage, any prior agreements as to such subordination, including
without limitation those provisions, if any, contained in the Subordinated
Mortgage which provide for the subordination thereof to the lien of a deed of
trust or mortgage affecting all or any portion of the Property.

2. MISCELLANEOUS.

(a) Notices. All notices, requests and demands which any party is required or
may desire to give to any other party under any provision of this Agreement must
be in writing delivered to each party at the address set forth below its
signature, or to such other address as any party may designate by written notice
to all other parties. Each such notice, request and demand shall be deemed given
or made as follows: (i) if sent by hand delivery, upon delivery; (ii) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (iii) if sent by telecopy,
upon receipt.

(b) Costs, Expenses and Attorneys’ Fees. If any party hereto institutes any
arbitration or judicial or administrative action or proceeding to enforce any
provisions of this Agreement, or alleging any breach of any provision hereof or
seeking damages or any remedy, the losing party or parties shall pay to the
prevailing party or parties all costs and expenses, including reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of such
prevailing party’s in-house counsel), expended or incurred by the prevailing
party or parties in connection therewith, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Owner, Mortgagee or any other person or
entity.

(c) Further Assurances. At the request of any party hereto, each other party
shall execute, acknowledge and deliver such other documents and/or instruments
as may be reasonably required by the requesting party in order to carry out the
purpose of this Agreement, provided that no such document or instrument shall
modify the rights and obligations of the parties set forth herein.

(d) Successors; Assigns; Amendment. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties. This Agreement may be
amended or modified only in writing signed by all parties hereto.

(e) Severability of Provisions. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such waiver or other provision or any remaining
provisions of this Agreement.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute and be construed as one and the same instrument.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

[The remainder of this page is intentionally blank. Signature page follows.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

BANK:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Roxanne Muehebauer
Name: Roxanne Muehebauer
Title: Assistant Vice President




    Address: St. Cloud Office

P.O. Box 967
400 South First Street
St. Cloud, MN 56302-0967
Attn: Todd Mather

                 
STATE OF MINNESOTA
    )          
 
          ) ss

COUNTY OF Sterns)

The foregoing instrument was acknowledged before me this 30th day of March 2010
by Roxanne Muehebauer, the Assistant Vice President of Wells Fargo Bank,
National Association, a national banking association, on behalf of the
association.

/s/ Nancy L. Spaeth
Notary Public

2

OWNER:

G&E HEALTHCARE REIT II SARTELL MOB, LLC,


a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

Address: c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Danny Prosky

                  STATE OF CALIFORNIA
    )  
 
          ) ss
COUNTY OF ORANGE
    )          

The foregoing instrument was acknowledged before me this 30th day of March, 2010
by Danny Prosky in his capacity as the Authorized Signatory of G&E Healthcare
REIT II Sartell MOB, LLC, a Delaware limited liability company.

/s/ P.C. Han
Notary Public

3

MORTGAGEE:

STINGRAY PROPERTIES, LLC,


a Minnesota limited liability company

By: /s/ Gary W. Verkinnes
Name: Gary W. Verkinnes
Its: Chief Manager


Address:
697 Saukview Drive
St. Cloud, MN 56303

                 
STATE OF MINNESOTA
    )          
 
          ) ss
COUNTY OF STEARNS
    )          

The foregoing instrument was acknowledged before me this 31st day of March, 2010
by Gary W. Verkinnes in his capacity as the Chief Manager of Stingray
Properties, LLC, a Minnesota limited liability company.

/s/ Trudy M. Wiechmann
Notary Public

This Instrument was drafted by:

Nilsson Midness, P.A.
900 Flour Exchange Building
310 Fourth Avenue South
Minneapolis, MN 55415

4